             IN THE UNITED ST ATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

LISA R. MURPHY
ADC #760343                                                   PETITIONER

v.                       No. 3:19-cv-376-DPM

BARTON, Sergeant                                             RESPONDENT

                                 ORDER
     The Court adopts Magistrate Judge                  Deere's unopposed
recommendation, NQ 3.   FED.   R. CIV. P. 72(b) (1983 addition to advisory
committee notes).     Murphy's petition will be dismissed without
prejudice.    No certificate of appealability will issue.        28 U.S.C.
§ 2253(c)(1)-(2)

     So Ordered.


                                      ~ ~ti--



                                     :;.o lfhvMy ,J..oJ.J;
                                                 I
